



Exhibit 10-g-1
ROCKWELL COLLINS, INC.
APPROVAL OF
AMENDMENT #2
to the
ROCKWELL COLLINS
2005 NON-QUALIFIED RETIREMENT SAVINGS PLAN
(as Amended and Restated effective December 17, 2010)


The undersigned, Laura A. Patterson, Vice President, Total Rewards, Rockwell
Collins, Inc. (the “Company”), for and on behalf of the Company and pursuant to
the authority provided to me by the Company’s Senior Vice President of Human
Resources, hereby approves Amendment #2 to the Rockwell Collins 2005
Non-Qualified Retirement Savings Plan (as Amended and Restated effective
December 17, 2010) in the form attached hereto.
Dated this 29th day of December, 2017.
_______________________________________        
Laura A. Patterson
Vice President
Rewards & Labor Strategy





--------------------------------------------------------------------------------







AMENDMENT #2
to the
ROCKWELL COLLINS
2005 NON-QUALIFIED RETIREMENT SAVINGS PLAN
(as Amended and Restated effective December 17, 2010)


The Rockwell Collins 2005 Non-Qualified Retirement Savings Plan, as amended and
restated effective December 17, 2010 (the “Plan”), is hereby amended, effective
December 29, 2017, in the following respects.
1.
Section 1.050 is amended and restated to provide:

“1.050    Base Compensation Deferral means the amount of compensation a
Participant defers under the Plan pursuant to such Participant’s election under
Section 2.010(d) after the date the Participant reaches the earlier of the
Compensation Limit or the date the Participant would have reached the Annual
Additional Limit based on such Participant’s contribution elections under the
Qualified Retirement Savings Plan on December 31st of the immediately preceding
year.”
2.Section 1.110 is amended and restated to provide:
“1.110 Company Matching Contribution Credits means an amount to be credited to
the Plan by the Company determined by applying the Company Matching Contribution
formula under the Qualified Retirement Savings Plan to the Participant’s Base
Compensation Deferrals under this Plan.”
3.Section 2.010(d) is amended and restated to provide:
“(d)
(1) For Plan Years beginning on and after January 1, 2005 and before January 1,
2008, for purposes of determining any Base Compensation Deferrals or Company
Matching Contribution Credits with respect to a Participant for such Plan Year,
the Participant’s written or electronic election to make Participant
Contributions to the Qualified Retirement Savings Plan in effect on December
31st of the year immediately preceding such Plan Year shall be deemed to be
fixed and irrevocable except for decreases permitted in accordance with good
faith operational compliance with Section 409A and shall be deemed to be the
election to defer compensation under this Plan for purposes of Section 409A.

(2) Before January 1, 2018, for purposes of determining any Base Compensation
Deferrals or Company Matching Contribution Credits with respect to a Participant
described in Section 1.170(a) for any Plan Year, the Participant’s written or
electronic election to make Participant Contributions to the Qualified
Retirement Savings Plan in effect on December 31st of the year immediately
preceding such Plan Year shall be deemed to be fixed and shall be deemed to be
the election to defer compensation under this Plan for purposes of Section 409A.
(3) After December 31, 2017, for purposes of determining any Base Compensation
Deferrals or Company Matching Contribution Credits with respect to a Participant
described in Section 1.170(a) for any Plan Year, the Participant’s written or
electronic election (including any default election if no timely election is
received) to make Base Compensation Deferrals to the Plan made before the Plan
Year is the election to defer compensation under this Plan for purposes of
Section 409A. The Participant’s election shall remain in effect until the
Participant makes a new Base Compensation Deferral election pursuant to this
paragraph. The Participant’s written or electronic election to make Participant
Contributions to the Qualified Retirement Savings Plan in effect on December





--------------------------------------------------------------------------------





31st of the year immediately preceding such Plan Year shall be deemed to be
fixed and shall be used to determine when the Participant reaches the Annual
Additions Limitation.
(4) Effective for Plan Years beginning on and after January 1, 2008, no change
to the Participant’s written or electronic election to make Participant
Contributions to the Qualified Retirement Savings Plan during such Plan Year
shall be effective for purposes of determining Base Compensation Deferrals or
Company Matching Contribution Credits under this Plan for such Plan Year.”
4.
Section 2.010(e) is replaced with the following:

“(e)
(1) Notwithstanding any other provision of this Plan to the contrary for Plan
Years before January 1, 2018, each Participant described in Section 1.170(b)
shall automatically have Base Compensation Deferrals deferred to this Plan for
the Plan Year of his or her hire as described in this paragraph. For purposes of
determining Base Compensation Deferrals or Company Matching Contribution Credits
with respect to such Participant for such Plan Year for Plan Years before
January 1, 2018, the Participant’s written or electronic election to make
Participant Contributions to the Qualified Retirement Savings Plan for the first
pay date for which an election is in effect for such Participant shall be deemed
to be fixed and the election to defer compensation under this Plan for purposes
of Section 409A; provided, however, that no Base Compensation Deferrals or
Company Matching Contributions Credits shall be made to this Plan unless such
election occurs prior to or within 30 days after he is eligible to become a
Participant in this Plan or any similar deferred compensation plan required to
be aggregated with this Plan in accordance with the plan aggregation rules set
forth in Section 409A.

No change to such new Participant’s election to make Participant Contributions
to the Qualified Retirement Savings Plan after the date of such deemed election
shall be effective for purposes of determining Base Compensation Deferrals or
Company Matching Contribution Credits under this Plan for such Plan Year.
(2) For Plan Years after December 31, 2017, each Participant described in
Section 1.170(b) shall have Based Compensation Deferrals deferred to this Plan
of 8 percent of compensation. Such election shall remain in effect until the
Participant makes a new election pursuant to Section 2.010(d)(3). The
Participant’s written or electronic election to make Participant Contributions
to the Qualified Retirement Savings Plan in effect on December 31st of the year
immediately preceding such Plan Year shall be deemed to be fixed and shall be
used to determine when the Participant reaches the Annual Additions Limitation.
(f)
Effective October 1, 2006, for each pay period that the employee is a
Participant in this Plan, the Company will make a Company Retirement
Contribution Credit in accordance with the Company Retirement Contribution the
employee would have received in the Qualified Retirement Savings Plan. Subject
to Section 2.010(a)(5), such contributions shall be allocated to the Sub-Account
or Sub-Accounts under this Plan pursuant to separate deemed Participant
elections made in the same manner in which the Participant’s elections are made
among Investment Funds under the Qualified Retirement






